DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on July 12, 2021, were received. Claims 28-31 have been amended. None of the Claims have been cancelled or withdrawn from consideration. Claims 35-36 have been added as new. Therefore, Claims 1-36 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 10, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32 under 35 U.S.C. 102(a)(1) as being anticipated by Boulton et al. (US 4,746,415), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

5.	The rejection of Claims 1, 10-14, 22-23 and 27-32 under 35 U.S.C. 102(a)(1) as being anticipated by Turek et al. (US 2012/0000789 A1), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.



Claim Rejections - 35 USC § 103
7.	The rejection of Claims 3, 5-9 and 16 under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27 and 32, has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

8.	The rejection of Claims 5-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2012/0000789 A1), as applied to Claims 1, 10-14, 22-23 and 27-32 above.

9.	The rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2012/0000789 A1), as applied to Claims 1, 10-14, 22-23 and 27-32, and in further view of Oldani et al. (US 7,399,391), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

10.	The rejection of Claims 17 under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32, and in further view of Wilson et al. (US 956,252), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

11.	The rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32, and in further view of Glass et al. (US 6,835,027), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

12.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32, and in further view of Gray et al. (US 3,615,845), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

13.	The rejection of Claims 24-26, 28-31 and 33-34 under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1 and 27, and in further view of Turek et al. (US 2012/000789 A1), has been overcome based on the arguments presented on pages 8-15 of the Remarks dated July 12, 2021.

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1-23, 27-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet et al. (US 2010/0040926 A1).
With regard to Claim 1, Blanchet et al. disclose in Figures 1b and 1c, a rechargeable electrochemical cell comprising: a fuel electrode comprising: a) a first corrugated portion, called a flow field spacer, formed of electrically conductive material, the first corrugated portion having a first corrugation axis and comprising a plurality of apertures therethrough; b) a second corrugated portion, called a flow field spacer, formed of electrically conductive material, the second corrugated portion having a second corrugation axis that is offset from said first corrugation axis and comprising a plurality of apertures extending therethrough (paragraphs 0010, 0021-0023, 0029; See Figures); and c) electrode attachments attaching the first corrugated portion and the second corrugated portion to each other through chemical, mechanical or metallurgical attachment (paragraph 0029); a cathode; an ionically conductive medium 
Also, the recitation, “a metal fuel for electrodeposition on the corrugated portions of the fuel electrode during charging and oxidation at the fuel electrode during discharging”, is considered functional language which imparts intended use to the structural features of the claim.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

With regard to Claim 3, Blanchet et al. disclose in Figures 1b and 1c, wherein multiple flowfield spacers (considered corrugated portions) can be structured in a brickwork/staggered fashion (paragraph 0029), but do not specifically disclose wherein the second corrugation axis is about 45 degrees offset from said first corrugation axis. Before the effective filing date of the invention it would have been an obvious matter of design choice to one of ordinary skill in the art to manufacture the second corrugation axis to be about 45 degrees offset from said first corrugation axis, since such a modification would only involve a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 4, Blanchet et al. disclose in Figures 1b and 1c, wherein multiple flowfield spacers (considered corrugated portions) can be structured in a brickwork/staggered fashion (paragraph 0029), but do not specifically disclose wherein 
With regard to Claim 5, Blanchet et al. do not specifically disclose wherein the corrugated portions comprise a surface area to volume ratio (sa/vol) between about 0.5 and about 10.0. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the corrugated portions to comprise a surface area to volume ratio (sa/vol) between about 0.5 and about 10.0, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 6, Blanchet et al. do not specifically disclose wherein the corrugated portions comprise a surface area to volume ratio (sa/vol) between about 0.25 and about 30.0. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the corrugated portions to comprise a surface area to volume ratio (sa/vol) between about 0.25 and about 30.0, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 7, Blanchet et al. do not specifically disclose wherein the corrugated portions comprise a surface area to volume ratio (sa/vol) of about 1.0 and 
With regard to Claim 8, Blanchet et al. disclose in Figures 1b and 1c, wherein corrugated portions comprise an open surface area of at least 75% (paragraphs 0024-0025), which meets the claimed limitation of between about 50% to about 95%.
With regard to Claim 9, Blanchet et al. disclose in Figures 1b and 1c, wherein the fuel electrode has a volumetric void fraction of up to 98% (paragraphs 0024-0025), which meets the claimed limitation of between about 90% to about 99.5%.
With regard to Claim 10, Blanchet et al. disclose in Figures 1b and 1c, wherein at least one of the first corrugated portion and the second corrugated portions comprises a sheet having the apertures therethrough (called an expanded metal mesh), wherein said sheet has a substantially uniform thickness (paragraph 0021).  
With regard to Claim 11, Blanchet et al. disclose in Figures 1b and 1c, wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (paragraphs 0010, 0021-0022, 0029). 
With regard to Claim 12, Blanchet et al. disclose in Figures 1b and 1c, wherein the screen is a woven screen (paragraphs 0010, 0021-0022, 0029). 
With regard to Claim 13, Blanchet et al. disclose in Figures 1b and 1c, wherein the first corrugated portion and second corrugated portion comprise corrugation-axis 
With regard to Claim 14, Blanchet et al. disclose in Figures 1b and 1c, wherein the corrugation-axis extensions and cross-corrugation extensions are wires (paragraph 0022; See Figure 9). 
With regard to Claim 15, Blanchet et al. disclose in Figures 1b and 1c, wherein both the first and second corrugated portions are screens (paragraphs 0010, 0021-0022) and the corrugation-axis extensions of the first corrugated portion extend and connect to a current collector, called a catalyst support layer (paragraph 0019; See Figure 1a). 
With regard to Claim 16, Blanchet et al. do not specifically wherein the first corrugated portion has a first corrugation ratio and the second corrugated portion has a second corrugation ratio, wherein both the first and second corrugation ratios are greater than 0.75 and no more than about 5.0. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the first corrugated portion to have a first corrugation ratio and the second corrugated portion to have a second corrugation ratio, wherein both the first and second corrugation ratios are greater than 0.75 and no more than about 5.0, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 17, Blanchet et al. disclose in Figures 1b and 1c, wherein the electrode attachments are stitches, called carbon fibers that are hooked or interwoven (paragraph 0032; See Figure 9). 

With regard to Claim 19, Blanchet et al. disclose in Figures 1b and 1c, wherein the electrode attachments comprise a weld (physio-chemically bonded) attachment that comprises the first corrugated portion fused to the second corrugated portion (paragraph 0032; See Figure 9).
With regard to Claim 22, Blanchet et al. disclose in Figures 1b and 1c, wherein the wire has essentially no internal surface area (paragraph 0022). 
With regard to Claim 23, Blanchet et al. disclose in Figures 1b and 1c, wherein the first corrugated portion and the second corrugated portion are calendared (paragraph 0031) or crushed together through compression (paragraph 0029). 
With regard to Claim 27, Blanchet et al. disclose in Figures 1b and 1c, fuel electrode for a rechargeable electrochemical cell, comprising: a first corrugated portion, called a flow field spacer, formed of electrically conductive material, the first corrugated portion having a first corrugation axis and comprising a plurality of apertures therethrough; b) a second corrugated portion, called a flow field spacer, formed of electrically conductive material, the second corrugated portion having a second corrugation axis that is offset from said first corrugation axis and comprising a plurality of apertures extending therethrough (paragraphs 0010, 0021-0023, 0029; See Figures); and c) electrode attachments attaching the first corrugated portion and the second corrugated portion to each other through chemical, mechanical or metallurgical 
The recitations, “in which a metal fuel is electrodeposited the fuel electrode during charging and oxidized at the fuel electrode during discharging” and “receives the electrodeposited fuel thereon during charging”, are considered functional language which impart intended use to the structural features of the claim.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 28, Blanchet et al. disclose in Figures 1b and 1c, wherein at least one of the first corrugated portion and the second corrugated portion is a screen (paragraphs 0010, 0021-0022, 0029). 
With regard to Claim 29, Blanchet et al. disclose in Figures 1b and 1c, wherein the screen is a woven screen (paragraphs 0010, 0021-0022, 0029).

With regard to Claim 31, Blanchet et al. disclose in Figures 1b and 1c, wherein the corrugation-axis extensions and cross-corrugation extensions are wires of the electroconductive material having essentially no internal surface area (paragraph 0031). 
With regard to Claim 32, Blanchet et al. disclose in Figures 1b and 1c, rechargeable electrochemical cell comprising: the fuel electrode noted above; a cathode; an ionically conductive medium, called a separator, communicating the fuel electrode and the cathode (paragraphs 0004, 0018). Blanchet et al. disclose the use of a hydrogen-containing gas as a fuel gas (paragraph 0006) and the use of catalysts (catalysts being typically metal catalyst materials) to promote electrochemical reactions that enable the cell to produce power, specifically to dissociate the hydrogen on the anode side into its constituent electrons and protons (paragraph 0003).  Blanchet et al. do not specifically disclose a metal fuel for electrodeposition on the corrugated portions of the fuel electrode during charging and oxidation at the fuel electrode during discharging. However, given its broadest reasonable interpretation in light of the specification, a metal fuel could be construed as the combination of a metal catalyst and a hydrogen-containing gas reacting to promote an electrochemical reaction. 
Also, the recitation, “a metal fuel for electrodeposition on the corrugated portions of the fuel electrode during charging and oxidation at the fuel electrode during discharging”, is considered functional language which imparts intended use to the structural features of the claim.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Claim 35 has been construed as a product-by-process claim due to the recitation, “wherein the metal fuel is electrodeposited on the corrugated portions of the fuel electrode”.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   

18.	Claims 24-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet et al. (US 2010/0040926 A1), as applied to Claims 1-23, 27-32 and 35-36 above, and in further view of Mortensen (US 2017/0244106 A1).
With regard to Claims 24-25, Blanchet et al. disclose a rechargeable electrochemical cell, specifically a fuel cell, in paragraph 17 above.  Blanchet et al. do not specifically disclose wherein the cell is a metal-air battery, the cathode is an air electrode, and a charging electrode. 
Mortensen discloses a zinc-air battery including the a zinc anode (a charging electrode), an air cathode, a separator between the anode and cathode, and a wire mesh current collector comprising a wire warp and a wire weft (paragraphs 0058 and 0060-0066).  Before the effective filing date of the invention it would have been obvious 
With regard to Claim 26, Blanchet et al. disclose wherein the first corrugated portion and the second corrugated portion are calendared (paragraph 0031) or crushed together through compression (paragraph 0029).
With regard to Claims 33-34, Blanchet et al. disclose a rechargeable electrochemical cell, specifically a fuel cell, in paragraph 17 above.  Blanchet et al. do not specifically disclose wherein the cell is a metal-air battery, the cathode is an air electrode, and a charging electrode.
Mortensen discloses a zinc-air battery including the a zinc anode (a charging electrode), an air cathode, a separator between the anode and cathode, and a wire mesh current collector comprising a wire warp and a wire weft (paragraphs 0058 and 0060-0066).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a metal-air battery to modify the electrochemical cell of Blanchet et al., since it is known in the art the electrochemical cells such as fuel cells, primary and secondary batteries, and metal-air batteries are equivalents in the art since they function to produce electrochemical reactions that generate electrical energy.
 
Response to Arguments
19.	Applicant’s arguments, see pages 8-15, filed July 12, 2021, with respect to the rejection(s) of Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32 under 35 U.S.C. 102(a)(1) 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725